Citation Nr: 0418281	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  02-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to July 9, 2001, 
for the grant of service connection for diabetes mellitus, 
Type II, on the basis of presumptive exposure to Agent 
Orange.

2.  Entitlement to a compensable evaluation for amputation of 
the left third digit distal phalanx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January and April 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California, which denied the 
benefits sought on appeal.  

The claim of entitlement to a compensable evaluation for 
amputation of the left third digit distal phalanx is 
addressed in the Remand portion of the present decision, and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The appellant will be notified 
when any further action is required on his part.

FINDINGS OF FACT

1.  On May 8, 2001, the VA published a final regulation 
indicating that there was a positive association between 
exposure to herbicides used in Vietnam and the subsequent 
development of Type II diabetes.

2.  The veteran first filed a claim for service connection 
for diabetes secondary to herbicide exposure in service on 
July 19, 2001.

3.  There is no evidence that could reasonably be interpreted 
as reflecting intent to file a formal or informal claim of 
entitlement to service connection for diabetes mellitus prior 
to July 19, 2001.

4.  A rating decision dated in January 2002 granted service 
connection for diabetes mellitus related to herbicide 
exposure during service, assigning an effective date of July 
9, 2001, which was originally established as the effective 
date of the VA final regulation indicating that there was a 
positive association between exposure to herbicides used in 
Vietnam and the subsequent development of Type II diabetes.  
Later, it was determined through litigation (not involving 
the veteran) that the correct effective date of this 
liberalizing regulation was May 8, 2001, the date it was 
published in the Federal Register.


CONCLUSION OF LAW

The assignment of an effective date of May 8, 2001, for the 
grant of service connection for diabetes mellitus, Type II, 
on the basis of presumptive exposure to Agent Orange is 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.114, 3.102, 3.159, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I), withdrawn and reissued, ___ Vet. App. ___, No. 
01-944 (June 24, 2004) (Pelegrini II).  See also VAOPGCPREC 
11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 8-2003 (Dec. 22, 2003); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini II, cited above, the Court stated 
that, under the VCAA,

[t]he Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini II, supra, slip op. at 11.

We are further aware that much of the majority opinion in 
Pelegrini II, which includes the portion quoted immediately 
above, has been characterized as, "at best, dictum."  Id., 
slip op. at 23 (Ivers, J., concurring in part and dissenting 
in part).  In any event, considering all the foregoing 
authorities as applicable to this case, the Board finds that 
the requirements of the VCAA have been satisfied in this 
matter.

In a December 2001 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed August 2002 statement of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the veteran's claim, and that the 
SOC issued by the RO clarified what the requirements were to 
establish an earlier effective date.  The veteran and his 
representative responded to the RO's SOC with additional 
argument.  Further, the claims file reflects that the August 
2002 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2003).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The U.S. Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

II.  Factual Background

The veteran filed a VA Form 21-526 ("Veteran's Application 
for Compensation or Pension") on July 19, 2001.  Therein he 
claimed exposure to Agent Orange during service and stated 
that diabetic symptoms were initially identified in 1994.  

The veteran's service medical records (SMRs) are negative for 
a diagnosis of diabetes mellitus.  The records establish that 
he served on duty in Vietnam.  

VA medical records dated in 1999 document diagnoses of 
diabetes mellitus as well as a 5-year history of that 
condition, dating its onset to approximately 1994.  

In a January 2002 rating action, the RO granted service 
connection for diabetes, type II based on herbicide exposure 
in-service.  The RO explained that service connection for 
diabetes, Type II, could be granted on a presumptive basis 
based upon herbicide exposure if the evidence shows service 
in Vietnam and a current diagnosis of diabetes mellitus, 
unless evidence shows that the condition was from another 
etiology.  A 20 percent evaluation was granted effective from 
July 9, 2001. 

Additional SMRs were received in April 2002.  However, these 
failed to make any reference to a diagnosis or manifestation 
of of diabetes in service.  

In an April 2002 rating decision, the RO denied an effective 
date prior to July 9, 2001, for the grant of service 
connection for diabetes mellitus.  

The record contains VA records dated from 1999 to 2002, and 
private medical records from Sierra Medical Group (Sierra) 
and dated from 1991 to 2000.  Records from Sierra document a 
diagnosis of and treatment for diabetes as early as February 
1995.  Records which appear to be from Heritage Healthcare, 
dated from 1997 to 2001, are also on file and reflect 
treatment during that time for diabetes mellitus.  

III.  Pertinent Law and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 C.F.R. § 3.151(a) 
(2003).  The term "claim" or "application" means a formal 
or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief of 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2003).

Generally, the effective date of an award of service 
connection is the day following separation from service, if 
an application for benefits is received within one year of 
the date of the veteran's separation from service.  
Otherwise, the effective date is the date of claim.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2) (2003).  

Once an effective date is established, actual payment of 
benefits may not begin until the first day of the next 
calendar month.  38 U.S.C.A. § 5111 (West 2002); 38 C.F.R. § 
3.31 (2003).

An exception to the general rule is provided when there is a 
liberalizing law or regulation, which can permit an effective 
date one year prior to the date the claim is received.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  However, in no 
event shall such award or increase be retroactive for more 
than one year from the date of application therefor, or prior 
to the date of administrative determination of entitlement, 
whichever is earlier.  38 U.S.C.A. § 5110(g).

The implementing regulation provides, in pertinent part:

Where compensation is awarded or increased 
pursuant to a liberalizing law, or a liberalizing 
VA issue approved by the Secretary or by the 
Secretary's direction, the effective date of such 
award or increase shall be fixed in accordance 
with the facts found, but shall not be earlier 
than the effective date of the act or 
administrative issue.  In order to be eligible for 
a retroactive payment under the provisions of this 
paragraph the evidence must show that the claimant 
met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing 
law or VA issue and that such eligibility existed 
continuously from that date to the date of claim 
or administrative determination of entitlement.  
The provisions of this paragraph are applicable to 
original and reopened claims as well as claims for 
increase.

(1) If a claim is reviewed on the initiative of 
VA within one year from the effective date of 
the law or VA issue, or at the request of a 
claimant received within one year from that 
date, benefits may be authorized from the 
effective date of the law or VA issue.

(2) If a claim is reviewed on the initiative of 
VA more than one year after the effective date 
of the law or VA issue, benefits may be 
authorized for a period of one year prior to the 
date of administrative determination of 
entitlement.

(3) If a claim is reviewed at the request of the 
claimant more than one year after the effective 
date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the 
date of receipt of such request. 

38 C.F.R. § 3.114(a).

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

IV.  Analysis

The veteran contends that the effective date of service 
connection for diabetes secondary to herbicide exposure 
during service should go back to 1994, when his diabetes was 
initially clinically identified.

The Board notes that the general rule regarding the effective 
date of an evaluation and award is the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
C.F.R. § 3.400.  The earliest diagnosis of diabetes mellitus 
on file is shown in a February 1995 record.  In this case, 
the veteran first filed a claim for service connection for 
diabetes mellitus on July 19, 2001, many years following his 
separation from service, and ordinarily the date of his claim 
would be the effective date for the grant of service 
connection.

However, as noted above, retroactive effective dates are 
allowed in the context of the issuance of a liberalizing 
regulation.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  In 
February 1991, the Agent Orange Act of 1991, Public Law 102-
4, 105 Stat. 11, was enacted.  It added a new section 1116 to 
title 38 of the United States Code, establishing a 
scientific-evidence review process for the establishment of 
presumptions of service connection for diseases associated 
with exposure to certain herbicide agents.  Pursuant to 38 
U.S.C.A. § 1116, VA, in 2000, requested that the National 
Academy of Science (NAS) assess whether there was a 
connection between exposure to Agent Orange and the 
subsequent development of Type II diabetes.  After the NAS 
issued its report concluding that such connection appeared to 
exist, VA in May 2001 published notice of a final rule in the 
Federal Register amending 38 C.F.R. § 3.309(e) to allow 
presumptive service connection for Type II diabetes, 
providing an effective date of July 9, 2001.  See 66 Fed. 
Reg. 23,166-69 (May 8, 2001).  In this case, service 
connection for the veteran's Type II diabetes mellitus was 
granted by the RO pursuant to that liberalizing issue, and an 
effective date of July 9, 2001, the effective date of the 
liberalized law, was assigned.

Later, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) decided a case in which there was a 
challenge to the July 9, 2001, effective date of the 
amendment to 38 C.F.R. § 3.309(e) to allow presumptive 
service connection for Type 2 diabetes.  That decision from 
the Federal Circuit is controlling in this case.  Liesegang 
v. Secretary of Veterans Affairs, 312 F.3d 1368 (Fed. Cir. 
2002).

In the Liesegang decision, the Federal Circuit concluded that 
VA had erred when it made July 9, 2001, the effective date of 
the diabetes regulation, and held that the correct effective 
date is May 8, 2001.  The Federal Circuit explained that the 
rulemaking change allowing for presumptive service connection 
for Type-2 diabetes mellitus in those veterans who had served 
in Vietnam was published on May 8, 2001.  VA had asserted the 
July 9 date was proper because VA had believed that this rule 
should not be effective until 60 days after the date of 
publication, in order to comply with the requirements of the 
Congressional Review Act (CRA), Public Law No. 104-121, title 
II, § 251, 110 Stat. 868 (1996) (codified at 5 U.S.C. §§ 801-
808).  The CRA requires congressional review of agency 
regulations, by directing agencies to submit the rule to the 
Comptroller General and each house of Congress before it 
takes effect.  Liesegang held that there was no indication 
that Congress meant to change, amend, or repeal the effective 
date provision of the former in enacting the latter.  Rather, 
the legislative history of the CRA suggests that it was to be 
a "hold" provision which stays the operative date of a rule 
while it is reviewed by Congress.  Therefore, it was found 
that the CRA served to delay the date on which the diabetes 
regulation became operative, and VA thus had to wait until 
July 9, 2001, to implement the rule.  However, the effective 
date of the regulation, that is, the date from which VA could 
start paying benefits to veterans after the "hold" period, 
was held to be May 8, 2001.  

Under the effective date rules in 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114, when VA awards benefits pursuant to a 
liberalizing regulation, the award may not be made effective 
any earlier than the effective date of the liberalizing 
regulation.  In this case, VA added diabetes mellitus as a 
disability presumed to be associated with Agent Orange 
exposure, which was ultimately determined to be effective as 
of effective May 8, 2001.  Thus, the proper effective date 
for the grant of service connection for the diabetes mellitus 
would be May 8, 2001, if an application for such benefits was 
received within one year after that date.  The Board finds 
that the veteran filed his claim within one year of the 
effective date of the liberalizing regulation adding Type II 
diabetes mellitus to the list of presumptive diseases for 
exposure to herbicides.  The correct effective date therefore 
is May 8, 2001.

The veteran has argued that an effective date as early as 
1994 is warranted, because that is when diabetes was 
initially clinically identified by his treating physician.  
It is undisputed that the medical treatment records indicated 
that diabetes was diagnosed as early as February 1995.  
However, as discussed herein, the assignment of the effective 
date for the grant of service connection hinges primarily on 
two factors: the date of receipt of the claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 
et seq. (2003).  

The Board has reviewed the record to ascertain whether any 
claims of entitlement to service connection for diabetes, 
either formal or informal, were filed before July 19, 2001.  
See Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  
The Court of Appeals for Veterans Claims has held that the 
mere presence of a disability does not establish intent on 
the part of the veteran to seek service connection for that 
condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); 
Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  The Court has 
held that a claimant must assert a claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).  The law requires that a specific claim must be 
filed, see 38 C.F.R. § 3.151 and that an informal claim must 
identify the benefit sought, see 38 C.F.R. § 3.155.  After a 
careful review of the record, the Board concludes that no 
communication was received from the veteran before July 19, 
2001, which may be considered to be a formal or informal 
claim of entitlement to service connection for diabetes.  

It appears that the veteran is raising an equitable argument, 
in that he contends it is unfair to deny an effective date 
for the grant of service connection for diabetes mellitus 
earlier prior to May 8, 2001, because he suffered from this 
disorder for some years before 2001.  To the extent the 
veteran is raising an argument couched in equity, the Board 
is without authority to provide any such relief.  The Board 
is bound by the law, and is without authority to grant 
benefits on what might be perceived as an equitable basis not 
otherwise provided by the law and regulations.  See 38 
U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 
6 Vet. App. 416, 425 (1994).  

As is clear from the applicable regulations, it is the date 
of the claim, not the date of the onset of illness, which is 
the decisive factor in the determination of the effective 
date.  Although the provisions of 38 C.F.R. § 3.400 contain 
exceptions to the general rule (including that found at 
38 C.F.R. § 3.114 pertaining to liberalizing law, which was 
applied in this case), none of the other exceptions is 
applicable in this case.  Under the provisions of 38 C.F.R. 
§§ 3.114 and 3.400, the Board has assigned the earliest 
effective date possible, May 8, 2001, based upon the facts in 
this case and the law and regulations.  To this extent, the 
appeal is warranted.


ORDER

An effective date of May 8, 2001, for the grant of service 
connection for diabetes mellitus, Type II, on the basis of 
presumptive exposure to Agent Orange, is granted.


REMAND

The record as it stands is currently is inadequate for the 
purpose of rendering an informed decision as to the claim of 
entitlement to a compensable evaluation for amputation of the 
left third digit distal phalanx.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The veteran maintains that his disability of the left third 
digit distal phalanx is productive of symptoms including 
pain, poor grasp, weakness, and arthritis, resulting from the 
amputation.  The record reflects that he was scheduled for a 
VA examination of the hand thumb and fingers in February or 
March 1997, but was unable to report for it.  No such 
examination has been scheduled since that time.  Although VA 
and private medical records dated to 2001 are on file, these 
records contain little information regarding the symptoms 
related to the veteran's finger amputation.  Furthermore, the 
evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Therefore, the Board also believes that a VA 
examination is warranted in this case.  See 38 U.S.C.A. § 
5103A (West 2002).

Although further delay is regrettable, the Board finds that, 
in order to ensure full compliance with due process 
requirements, further development is necessary. Accordingly, 
it is the decision of the Board that the case be REMANDED to 
the RO for the following action:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied, to include 38 C.F.R. § 3.159 
(2003) and all subsequent interpretive 
authority. 

2.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers, that 
have provided pertinent treatment for 
symptoms of his left finger amputation, 
from 2001 forward.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
written notation to that effect should be 
placed in the file.  The veteran has 
specifically mentioned that he has been 
treated at the VA Medical Center in 
Sepulveda, California, and these records 
dated from 2001 forward should be 
specifically requested. 

3.  Thereafter, the veteran should be 
referred for an appropriate VA 
examination to determine the current 
severity of his symptomatology of the 
left third digit distal phalanx 
amputation.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examiner should elicit 
from the veteran a detailed history 
regarding the onset and progression of 
relevant symptoms for the left finger 
disability.  The examination should 
include any diagnostic testing that is 
deemed necessary for an accurate 
assessment and the examiner should review 
the results of any testing prior to 
completing the report.

In examining the left finger, the 
examiner should indicate the range of 
motion expressed in degrees, including 
the specific limitation of motion due to 
pain, and state the normal range of 
motion.  The examiner should set forth 
the extent of any functional loss present 
in the veteran's left finger(s)/hand due 
to weakened movement, excess 
fatigability, incoordination, or pain on 
use.  The examiner should also describe 
the level of pain experienced by the 
veteran and state whether any pain 
claimed by him is supported by adequate 
pathology and is evidenced by his visible 
behavior.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement, 
activity), effectiveness of any pain 
medication or other treatment for relief 
of pain, functional restrictions from 
pain on motion, and the effect the 
service-connected left finger disability 
has upon the veteran's daily activities.  
The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected left finger 
disability should be described in 
adequate detail.  The examiner should 
opine whether an additional evaluation is 
warranted for resulting limitation of 
motion of other digits or interference 
with overall function of the hand.  

Any additional impairment on use, or in 
connection with any flare-up, should be 
described in terms of the degree of 
additional functional loss.  The veteran 
has reported that he suffers from 
arthritic pain.  The examiner should 
describe in adequate detail any 
indications of arthritis involving the 
left finger(s) and/or hand, and opine as 
to whether this is reasonably 
attributable to the service-connected 
left finger disability (versus other 
causes).  The conclusion of the examiner 
should reflect review of the claims 
folder, and the discussion of pertinent 
evidence.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder. The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case to and allow him a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, including VCAA and any other 
legal precedent.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



